Citation Nr: 1524209	
Decision Date: 06/08/15    Archive Date: 06/19/15	

DOCKET NO.  12-07 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right foot disability, to include loss of toes.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left foot disability, to include loss of toes.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left leg disability.

4.  Entitlement to service connection for a right leg disability.

5.  Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2014) for a disorder of the throat, to include oropharyngeal dysphagia and laryngopharyngeal reflux, claimed as the residual of an allegedly negligent esophagogastroduodenoscopy (EGD) around or about February 2009.



REPRESENTATION

Appellant represented by:	David J. Davidson, Attorney


WITNESSES AT HEARING ON APPEAL

The appellant and his son


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to July 1952.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Good or sufficient cause having been shown, the Veteran's appeal has been advanced on the Board's docket under the provisions of 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2014).  

Finally, for reasons which will become apparent, this appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.  



REMAND

The Veteran in this case seeks entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2014) for a disorder of the throat.  In pertinent part, it is contended that, around or about February of 2009, the Veteran underwent an EGD at a VA medical facility, as a result of which he suffered an injury to his throat.  In the alternative, it is contended that the Veteran's preexisting gastroesophageal reflux disease underwent a permanent increase in severity as a result of the aforementioned procedure.  

In that regard, and as noted above, it has been alleged that the Veteran suffered an injury to his throat as the result of an upper endoscopy performed around or about February of 2009.  However, a review of pertinent evidence of record discloses that there are at present no records of VA treatment or procedures performed during the period from December 2008 to March 2009.  Accordingly, an attempt must be made to obtain the records in question prior to a final adjudication of the Veteran's claim.

The Board further notes that, in December 2009, a VA physician offered her opinion that it was "unlikely" that the Veteran's mild chronic oropharyngeal dysphagia and symptoms of laryngopharyngeal reflux were related to, caused by, or aggravated by VA medical treatment.  While as a rationale for that opinion, the VA examiner indicated that a speech swallow study of August 2009 failed to demonstrate the presence of laryngopharyngeal reflux, and that a December 2008 barium swallow likewise failed to demonstrate the presence of such reflux, the Veteran's attorney has argued that the opinion in question is inadequate.  More specifically, it has been argued that the December 2008 barium swallow which failed to demonstrate the presence of laryngopharyngeal reflux was, in fact, conducted prior to the reported February 2009 EGD during which the Veteran allegedly sustained injury.  Moreover, the opinion in question failed to take into account an August 2009 statement by a VA speech pathologist to the effect that the Veteran's symptoms following the February 2009 EGD might be a contributing factor to his recent symptoms of gastroesophageal reflux disease, to wit, that the EGD might have increased the possibility of back flow which could be related to the Veteran's current symptoms of laryngopharyngeal reflux.  Finally, the opinion in question failed to take into account the Veteran's prior medical history of two cerebrovascular accidents, as well as his surgery for laryngeal cancer.  Significantly, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Finally, regarding the issues of entitlement to service connection for bilateral foot and leg disabilities, the Board notes that the Veteran has filed the requisite Notice of Disagreement with a March 2014 rating decision denying entitlement to those benefits.  However, he has yet to be furnished a Statement of the Case (SOC).  Accordingly, further development is required prior to a final adjudication of the Veteran's claims for service connection.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Under the circumstances, and in light of the aforementioned, the case is REMANDED to the AOJ for the following actions:  

1.  The AOJ should take appropriate action to obtain all VA records covering the period from December 2008 to March 2009, to include, in particular, all records of any procedures (in particular, EGD) conducted during that period.  If such records prove unavailable, the AOJ should specifically so state.  

2.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to March 2014, the date of the most recent medical evidence of record, should then be obtained and incorporated in the Veterans Benefits Management System (VBMS) electronic file .  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the VBMS file.  In addition, the Veteran and his attorney should be informed of any such problem.

3.  The Veteran should then be afforded a VA gastroenterologic examination in order to more accurately determine whether, to the extent he currently suffers from an upper gastrointestinal disability (to include, specifically, oropharyngeal dysphagia and/or laryngopharyngeal reflux), that disability is the result of fault on the part of VA medical personnel.  The Veteran is hereby notified that it is his responsibility to report for the examination, and to cooperate in the development of his claim.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.  

Following completion of the examination, the examiner should offer an opinion as to whether, to the extent the Veteran has suffered additional disability (to include oropharyngeal dysphagia and laryngopharyngeal reflux) as a result of the aforementioned EGD, that additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of treating VA medical personnel.  Should it be determined that any additional upper gastrointestinal disability identified was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of treating VA medical personnel, an additional opinion is requested as to whether any existing additional upper gastrointestinal disability was at least as likely as not the result of an event that was not reasonably foreseeable.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the VBMS electronic file.  In addition, the examiner must specify in the report that the VBMS file, as well as the Veteran's Virtual VA electronic records, have been reviewed.  

4.  The AOJ should then review the aforementioned report to ensure that it is in complete compliance with the directives of this REMAND, and that the examiner has documented his consideration of all records contained in VBMS and Virtual VA, as appropriate.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  

5.  The AOJ must then issue the Veteran a Statement of the Case (SOC) addressing the issues of whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claims for service connection for a right foot, left foot, and left leg disability, as well as the issue of entitlement to service connection for a right leg disability.  

6.  The AOJ should then readjudicate the Veteran's claim for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a disability of the throat, to include oropharyngeal dysphagia and laryngopharyngeal reflux.  Should the benefit sought on appeal remain denied, the Veteran and his attorney should be provided with a Supplemental Statement of the Case (SSOC) which contains notice of all relevant action taken on the claim for benefits since the issuance of a Statement of the Case (SOC) in February 2012.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


